Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on 07/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment/Argument

	Applicant’s amendments to the Specification and Claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed April 18th, 2022. Applicant’s amendments to claims 28, 32, 35, 37, 39, 40, 44, and 47 as described on pages 10-16 have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of the “wherein, the driving scene data comprises: image data of the surrounding environment of the vehicle; position data of the vehicle; and vehicle posture data, and the driving behavior data comprises: gear position; driving mode; brake pedal opening degree; vehicle speed; acceleration; turn lamp status; battery power; steering wheel rotation angle; and accelerator opening degree;... analysis and learning, a vehicle dynamics modeling and simulation; ” as supported by the specification on at least pages 12 and 14. However, as they change the scope of the claim, new art rejections for claims 28, 32, 35, 37, 39, 40, 44, and 47 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below. 

	Applicant additionally argues that the cited art fails to disclose limitations relating to a driving scene and driving behavior. Specifically, applicant argues that the cited art fails to disclose “determining whether a preset stable driving condition is met based on acquired driving scene data of a driving scene where ”. However, Giannella discloses a hazard index based on events occurring around the vehicle, comparing old hazards to new hazards in the control device (Giannella [0151]) using video and compression models for data and signal transmission at required times (Giannella [0163-0164]). The sensor information is based on physical, temporal, operational, and environmental characteristics of the vehicle during operation (Giannella [0023]) with driving behavior such as acceleration and heading through accelerometers and gyroscopes and compasses (Giannella [0022]). For these reasons, the relevant sections of Giannella in the following rejection are maintained. Lurie was also disclosed as failing to teach this claim, but Lurie was not relied upon for these limitations and therefore the arguments are found to be moot. 


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 28, 30-35, 37-40, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Giannella et al (US Pre-Granted Publication No. US 2019/0158581 A1 hereinafter “Giannella”) further in view of Lurie et al. (US Pre-Granted Publication No. US 2019/0324450 A1 hereinafter “Lurie”) further still in view of Ricci (US Pre-Granted Publication No. US 2014/0309789 A1 hereinafter “Ricci”).

	Regarding claim 28 Giannella discloses:

	A computer-implemented data acquisition method, wherein the method comprises: (Giannella [0018] wherein the event detection algorithms for the vehicle are received) determining whether a preset stable driving condition is met (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) based on acquired driving scene data of a driving scene where (Giannella [0163] [0023] wherein physical, temporal, operational, and environmental information of the vehicle is shared) and acquired driving behavior data, (Giannella [0022] wherein information associated with accelerometers, gyroscopes, compasses, and GNSS is gathered) wherein, the driving scene data comprises: image data of the surrounding environment of the vehicle; (Giannella [0183] [0163] wherein the vehicle includes video processing and acquisition) position data of the vehicle; (Giannella [0023] wherein the vehicle includes position data) … and the driving behavior data comprises: … vehicle speed; (Giannella [0075] wherein the vehicle filters include triggering at a speed greater than a threshold) acceleration; (Giannella [0075] [0098] wherein the vehicle filters include triggering at an acceleration greater than a threshold) … if the preset stable driving condition is met, (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) acquiring the driving scene data and the driving behavior data at a frequency lower than a preset sampling frequency, (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny) the preset sampling frequency being a frequency which can meet demands of a preset application for acquiring2Application No. 17/251,168 Reply to Office Action Dated April 18, 2022driving scene data (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny) and driving behavior data, (Giannella [0022] wherein information associated with accelerometers, gyroscopes, compasses, and GNSS is gathered) the preset application comprising a road condition construction, (Giannella [0042] wherein the information includes road conditions) a driving scene reconstruction, (Giannella [0042] wherein the information includes travel based on the navigation or historical data) … a vehicle dynamics modeling and simulation; (Giannella [0095-0099] wherein a historical model with pitch, roll, yaw, acceleration, and speed profiles are classified and used to update and monitor vehicle controls) if the preset stable driving condition is not met, acquiring the driving scene data and the driving behavior data at the preset sampling frequency. (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny).

	Examiner notes the limitation “being a frequency which can meet demands of a preset application for acquiring2Application No. 17/251,168 Reply to Office Action Dated April 18, 2022driving scene data” is intended use and therefore does not receive patentable weight.  

	Giannella does not appear to disclose:

	and vehicle posture data, or and the driving behavior data comprises: gear position;  driving mode;  brake pedal opening degree; or  turn lamp status; battery power; steering wheel rotation angle; and accelerator opening degree; or a driver model construction, driving behavior analysis and learning,

	However, in the same field of endeavor of vehicle controls Lurie discloses:

	“and vehicle posture data” (Lurie [0120] [0125] wherein the vehicle includes an IMU using for vehicle measurements and posture information) and “steering wheel rotation angle;” (Lurie [0108] wherein the steering angle information is determined for the vehicle along with lateral acceleration)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle posture of Lurie with the vehicle system of Giannella because one of ordinary skill would have been motivated to make this modification in order to further improve the vehicle system’s ability to analyze data and control the vehicle by cooperating with an IMU (Lurie [0122]).

	Additionally, Giannella and Lurie do not appear to disclose:

	and the driving behavior data comprises: gear position;  driving mode;  brake pedal opening degree; or  turn lamp status; battery power; or and accelerator opening degree; or a driver model construction, driving behavior analysis and learning,

	However, in the same field of endeavor of vehicle controls Ricci discloses:

	“and the driving behavior data comprises: gear position; (Ricci [0302] [0304] wherein gear selection is determined) driving mode; (Ricci [0302] wherein a transmission setting is determined) brake pedal opening degree;” (Ricci [0302] wherein the brake pedal setting sensor is determined) and “turn lamp status; (Ricci [0374] wherein a turn signal communication is determined) battery power;” (Ricci [0301] wherein the battery state is determined) and “and accelerator opening degree;” (Ricci [0302] wherein the accelerator pedal angle is determined) and a driver model construction, (Ricci [0305] wherein interior sensors determine passenger health and information) a driving behavior analysis and learning, (Ricci [0744] wherein the vehicle determines and attempts to correct driving behavior such as distracted driving and controls the vehicle based on environmental conditions).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle information and learning of Ricci with the vehicle system of Giannella and Lurie because one of ordinary skill would have been motivated to make this modification in order to allow for high levels of modification of a vehicle based on the driver and location settings of a vehicle improving safety of all parties involved (Ricci [0004] [0059-0060] [0116-0119]).

	Regarding claim 30 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 28 and Giannella further discloses:

	The method according to claim 28, wherein the meeting the preset stable driving condition comprises: a current driving speed of the vehicle is not greater than a first preset threshold, (Giannella [0075] wherein the vehicle filters include triggering at a speed greater than a threshold) a magnitude of an acceleration of the vehicle in a driving direction is not greater than a second preset threshold, (Giannella [0075] [0098] wherein the vehicle filters include triggering at an acceleration greater than a threshold) a magnitude of a transverse acceleration of the vehicle is not greater than a third preset threshold, (Giannella [0106] [0023-0024] wherein the vehicle triggers at different thresholds such as a cornering event, wherein the office interprets the cornering event to be equivalent to the transverse acceleration of the vehicle) a magnitude of an angular speed of the vehicle is not greater than a fourth preset threshold, (Giannella [0061] wherein the sampling rate is set for an angular speed) the vehicle does not undergo a start and stop event; (Giannella [0189] wherein the vehicle determines processing modulation based on a start/stop condition of the vehicle) and/or the position where the vehicle is currently located is not within a preset range of a specific road condition.  (Giannella [0042] wherein boundary conditions for the vehicle control include road type, path, or conditions). 

	Regarding claim 31 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 30 and Giannella further discloses:

	The method according to claim 30, wherein the specific road condition comprises any one or more of the following: an intersection, (Giannella [0042] wherein the road conditions includes an intersection) …  a tunnel entrance or exit, a change point of the number of lanes, (Giannella [0042] wherein the road conditions includes a number of lanes) a traffic accident site, (Giannella [0046] wherein the vehicle takes into account probabilities and likelihood of accidents) a bridge, … 

	Examiner notes that due to the wording of the limitation, the “tunnel entrance or exit” and “bridge” driving information was not required in the claim. 

	Giannella does not appear to disclose 

	a ramp entrance, or and a preset location where stop or deceleration is performed.

	However, in the same field of endeavor of vehicle controls Lurie discloses:

	“a ramp entrance,” (Lurie [0138] wherein the vehicle controller includes off ramps in the navigation) and “and a preset location where stop or deceleration is performed.” (Lurie [0146] wherein the information captured from the sensors for the road condition includes street signs, and traffic lights i.e. stop or deceleration locations). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the road conditions of Lurie with the vehicle system of Giannella because one of ordinary skill would have been motivated to make this modification in order to provide relevant information to the vehicle and guest during the ride (Lurie [0138]). 

	Regarding claim 32 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 28 and Giannella further discloses:

	The method according to claim 28, wherein the acquiring the driving scene data and the driving behavior data at the preset sampling frequency comprises: (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) acquiring the driving scene data at a first sampling frequency, (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) and acquiring the driving behavior data at a second sampling frequency. (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny).   

	Regarding claim 33 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 32 and Giannella further discloses:

	The method according to claim 32, wherein the acquiring the driving scene data at a first sampling frequency, (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) and acquiring the driving behavior data at a second sampling frequency comprises: (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny) acquiring the driving scene data at the first sampling frequency within a preset time length range, (Giannella [0066] [0085] [0108] wherein the vehicle data is processed for a certain amount of time to determine if the thresholds have been validated or need some further analysis such as for noise) and acquiring the driving behavior data at the second sampling frequency within the preset time length range. (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny).   

	Regarding claim 34 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 32 and Giannella further discloses:

	The method according to claim 32, wherein the acquiring the driving scene data and the driving behavior data at a frequency lower than a preset sampling frequency comprises: acquiring the driving scene data at a third sampling frequency (Giannella [0061] [0063] [0155] wherein each signal has a different sampling rate, and the rates change based on the hazard index) … wherein the third sampling frequency is less than the first sampling frequency, … (Giannella [0061] [0063] [0155] wherein each signal has a different sampling rate, and the rates change based on the hazard index)

	Giannella discloses the claimed invention except for explicitly stating “and acquiring the driving behavior data at a fourth sampling frequency; … and the fourth sampling frequency is less than the second sampling frequency.”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple different frequencies for testing or acquiring data during operation based on different conditions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, applicant specification states on page 14 lines 13-14 that the third and fourth frequencies could be the same. 

	Regarding claim 35 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 28 and further discloses:

	The method according to claim 28, wherein before determining whether a preset stable driving condition is met based on acquired driving scene data of a driving scene where the vehicle is currently located, and acquired driving behavior data, the method further comprises: acquiring the driving scene data with a sensor and obtaining the driving behavior data from the vehicle's Controller Area Network CAN. (Giannella [0023] wherein the vehicle sensors are connected via a CAN bus).


	Regarding claim 37 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 28 and Giannella further discloses:

	The method according to claim 28, wherein the determining whether a preset stable driving condition is met based on acquired driving scene data of a driving scene where the vehicle is currently located, and acquired driving behavior data comprises: determining periodically whether the preset stable driving condition is met according to a first preset period based on the acquired driving scene data of the driving scene where the vehicle is currently located and the acquired driving behavior data. (Giannella [0066] [0085] [0108] wherein the vehicle data is processed for a certain amount of time to determine if the thresholds have been validated or need some further analysis such as for noise, and the control variables are changed periodically or continually based on determined sensor data [0060]). 

	Regarding claim 38 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 28 and Giannella further discloses:

	The method according to claim 28, wherein after the acquiring the driving scene data and the driving behavior data, the method further comprises: storing the acquired driving scene data and the driving behavior data in a local storage device; (Giannella [0022] [0028] [0163] wherein the information of the vehicle is stored on data storages on computer systems) 
and/or, sampling image data from the driving scene data and driving behavior data acquired at a frequency lower than the preset sampling frequency, (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) … and/or, sampling other data other than image data from the driving scene data and driving behavior data acquired at a frequency lower than the preset sampling frequency, and transmitting the sampled other data to the cloud server at a second transmission frequency; and/or, sampling image data from the driving scene data and driving behavior data acquired at the preset sampling frequency, and transmitting the sampled image data to the cloud server at a third transmission frequency; and/or, sampling other data other than image data from the driving scene data and driving behavior data acquired at the preset sampling frequency, and transmitting the sampled other data to the cloud server at a fourth transmission frequency.  

	Examiner notes based on the wording of the limitation, the transmitting steps at different frequencies was not required in the claim. 

	Giannella does not appear to disclose:

	and transmitting the sampled image data to a cloud server at a first transmission frequency;

	However, in the same field of endeavor of vehicle controls Lurie discloses:

	“and transmitting the sampled image data to a cloud server at a first transmission frequency;” (Lurie [0151] wherein the computer system for the vehicle includes a cloud based system)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the cloud server of Lurie with the vehicle system of Giannella because one of ordinary skill would have been motivated to make this modification in order to utilize all forms of suitable computer systems over multiple networks (Lurie [0151]).

	Regarding claim 39 Giannella discloses all of the limitations of claim 28 and further discloses:

	The method according to claim 28, wherein the method further comprises:
 performing at least one preset application based on the acquired driving scene data and driving behavior data.  (Giannella [0066] [0085-0086] [0108] wherein the vehicle data is processed for a certain amount of time to determine if the thresholds have been validated or need some further analysis such as for noise, wherein the control variables are changed periodically or continually based on determined sensor data [0060]).  

	Regarding claim 40 Giannella discloses:

	An electronic device, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a data acquisition method, wherein the data acquisition method comprises: determining whether a preset stable driving condition is met based on acquired driving scene data of a driving scene where (Giannella [0183] [0163] wherein the vehicle includes video processing and acquisition) position data of the vehicle; (Giannella [0023] wherein the vehicle includes position data) … and the driving behavior data comprises: … vehicle speed; (Giannella [0075] wherein the vehicle filters include triggering at a speed greater than a threshold) acceleration; (Giannella [0075] [0098] wherein the vehicle filters include triggering at an acceleration greater than a threshold) … if the preset stable driving condition is met, acquiring the driving scene data and the driving behavior data at a frequency lower than a preset sampling frequency, the preset sampling frequency being a frequency which can meet demands of a preset application for acquiring2Application No. 17/251,168 Reply to Office Action Dated April 18, 2022driving scene data (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny) and driving behavior data, (Giannella [0022] wherein information associated with accelerometers, gyroscopes, compasses, and GNSS is gathered) the preset application comprising a road condition construction, (Giannella [0042] wherein the information includes road conditions) a driving scene reconstruction, (Giannella [0042] wherein the information includes travel based on the navigation or historical data) … a vehicle dynamics modeling and simulation; (Giannella [0095-0099] wherein a historical model with pitch, roll, yaw, acceleration, and speed profiles are classified and used to update and monitor vehicle controls) if the preset stable driving condition is not met, acquiring the driving scene data and the driving behavior data at the preset sampling frequency. (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny).

	Examiner notes the limitation “being a frequency which can meet demands of a preset application for acquiring2Application No. 17/251,168 Reply to Office Action Dated April 18, 2022driving scene data” is intended use and therefore does not receive patentable weight.  

	Giannella does not appear to disclose:

	and vehicle posture data, or and the driving behavior data comprises: gear position;  driving mode;  brake pedal opening degree; or  turn lamp status; battery power; steering wheel rotation angle; and accelerator opening degree; or a driver model construction, driving behavior analysis and learning,

	However, in the same field of endeavor of vehicle controls Lurie discloses:

	“and vehicle posture data” (Lurie [0120] [0125] wherein the vehicle includes an IMU using for vehicle measurements and posture information) and “steering wheel rotation angle;” (Lurie [0108] wherein the steering angle information is determined for the vehicle along with lateral acceleration)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle posture of Lurie with the vehicle system of Giannella because one of ordinary skill would have been motivated to make this modification in order to further improve the vehicle system’s ability to analyze data and control the vehicle by cooperating with an IMU (Lurie [0122]).

	Additionally, Giannella and Lurie do not appear to disclose:

	and the driving behavior data comprises: gear position;  driving mode;  brake pedal opening degree; or  turn lamp status; battery power; or and accelerator opening degree; or a driver model construction, driving behavior analysis and learning,

	However, in the same field of endeavor of vehicle controls Ricci discloses:

	“and the driving behavior data comprises: gear position; (Ricci [0302] [0304] wherein gear selection is determined) driving mode; (Ricci [0302] wherein a transmission setting is determined) brake pedal opening degree;” (Ricci [0302] wherein the brake pedal setting sensor is determined) and “turn lamp status; (Ricci [0374] wherein a turn signal communication is determined) battery power;” (Ricci [0301] wherein the battery state is determined) and “and accelerator opening degree;” (Ricci [0302] wherein the accelerator pedal angle is determined) and a driver model construction, (Ricci [0305] wherein interior sensors determine passenger health and information) a driving behavior analysis and learning, (Ricci [0744] wherein the vehicle determines and attempts to correct driving behavior such as distracted driving and controls the vehicle based on environmental conditions).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle information and learning of Ricci with the vehicle system of Giannella and Lurie because one of ordinary skill would have been motivated to make this modification in order to allow for high levels of modification of a vehicle based on the driver and location settings of a vehicle improving safety of all parties involved (Ricci [0004] [0059-0060] [0116-0119]).

	Regarding claim 42 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 40 and Giannella further discloses:

	The electronic device according to claim 40, wherein the meeting the preset stable driving condition comprises: a current driving speed of the vehicle is not greater than a first preset threshold, (Giannella [0075] wherein the vehicle filters include triggering at a speed greater than a threshold) a magnitude of an acceleration of the vehicle in a driving direction is not greater than a second preset threshold, (Giannella [0075] [0098] wherein the vehicle filters include triggering at an acceleration greater than a threshold) a magnitude of a transverse acceleration of the vehicle is not greater than a third preset threshold, (Giannella [0106] [0023-0024] wherein the vehicle triggers at different thresholds such as a cornering event, wherein the office interprets the cornering event to be equivalent to the transverse acceleration of the vehicle) a magnitude of an angular speed of the vehicle is not greater than a fourth preset threshold, (Giannella [0061] wherein the sampling rate is set for an angular speed) the vehicle does not undergo a start and stop event; (Giannella [0189] wherein the vehicle determines processing modulation based on a start/stop condition of the vehicle)  and/or the position where the vehicle is currently located is not within a preset range of a specific road condition.  (Giannella [0042] wherein boundary conditions for the vehicle control include road type, path, or conditions).

	Regarding claim 43 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 42 and Giannella further discloses: 

	The electronic device according to claim 42, wherein the specific road condition comprises any one or more of the following: an intersection, (Giannella [0042] wherein the road conditions includes an intersection) …  a tunnel entrance or exit, a change point of the number of lanes, (Giannella [0042] wherein the road conditions includes a number of lanes) a traffic accident site, (Giannella [0046] wherein the vehicle takes into account probabilities and likelihood of accidents) a bridge, … 

	Examiner notes that due to the wording of the limitation, the “tunnel entrance or exit” and “bridge” driving information was not required in the claim. 

	Giannella does not appear to disclose 

	a ramp entrance, or and a preset location where stop or deceleration is performed.

	However, in the same field of endeavor of vehicle controls Lurie discloses:

	“a ramp entrance,” (Lurie [0138] wherein the vehicle controller includes off ramps in the navigation) and “and a preset location where stop or deceleration is performed.” (Lurie [0146] wherein the information captured from the sensors for the road condition includes street signs, and traffic lights i.e. stop or deceleration locations). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the road conditions of Lurie with the vehicle system of Giannella because one of ordinary skill would have been motivated to make this modification in order to provide relevant information to the vehicle and guest during the ride during control situations (Lurie [0138]). 

	Regarding claim 44 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 40 and Giannella further discloses: 

	The electronic device according to claim 40, wherein the acquiring the driving scene data and the driving behavior data at the preset sampling frequency comprises: (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) acquiring the driving scene data at a first sampling frequency, (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) and acquiring the driving behavior data at a second sampling frequency. (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny).   

	Regarding claim 45 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 44 and Giannella further disclose: 

	The electronic device according to claim 44, wherein the acquiring the driving scene data at a first sampling frequency, (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) and acquiring the driving behavior data at a second sampling frequency comprises: (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny) acquiring the driving scene data at the first sampling frequency within a preset time length range, (Giannella [0066] [0085] [0108] wherein the vehicle data is processed for a certain amount of time to determine if the thresholds have been validated or need some further analysis such as for noise) and acquiring the driving behavior data at the second sampling frequency within the preset time length range. (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny).   

	Regarding claim 46 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 44 and Giannella further discloses:

	The electronic device according to claim 44, wherein the acquiring the driving scene data and the driving behavior data at a frequency lower than a preset sampling frequency comprises: acquiring the driving scene data at a third sampling frequency (Giannella [0061] [0063] [0155] wherein each signal has a different sampling rate, and the rates change based on the hazard index) … wherein the third sampling frequency is less than the first sampling frequency, … (Giannella [0061] [0063] [0155] wherein each signal has a different sampling rate, and the rates change based on the hazard index)

	Giannella discloses the claimed invention except for explicitly stating “and acquiring the driving behavior data at a fourth sampling frequency; … and the fourth sampling frequency is less than the second sampling frequency.”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include multiple different frequencies for testing or acquiring data during operation based on different conditions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, applicant specification states on page 14 lines 13-14 that the third and fourth frequencies could be the same. 

	Regarding claim 47 Giannella discloses:

	A non-transitory computer-readable storage medium storing computer instructions therein, (Giannella [0033-0035] wherein the memory includes programs to run the vehicle) wherein the computer instructions are used to cause the computer to perform a data acquisition method, wherein the data acquisition method comprises: (Giannella [0018] wherein the event detection algorithms for the vehicle are received) determining whether a preset stable driving condition is met (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) based on acquired driving scene data of a driving scene where a vehicle is currently located, (Giannella [0163] [0023] wherein physical, temporal, operational, and environmental information of the vehicle is shared) and acquired driving behavior data; (Giannella [0022] wherein information associated with accelerometers, gyroscopes, compasses, and GNSS is gathered) wherein, the driving scene data comprises: image data of the surrounding environment of the vehicle; (Giannella [0183] [0163] wherein the vehicle includes video processing and acquisition) position data of the vehicle; (Giannella [0023] wherein the vehicle includes position data) … and the driving behavior data comprises: … vehicle speed; (Giannella [0075] wherein the vehicle filters include triggering at a speed greater than a threshold) acceleration; (Giannella [0075] [0098] wherein the vehicle filters include triggering at an acceleration greater than a threshold) … if the preset stable driving condition is met, (Giannella [0151] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated) acquiring the driving scene data and the driving behavior data at a frequency lower than a preset sampling frequency (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny) the preset sampling frequency being a frequency which can meet demands of a preset application for acquiring2Application No. 17/251,168 Reply to Office Action Dated April 18, 2022driving scene data (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny) and driving behavior data, (Giannella [0022] wherein information associated with accelerometers, gyroscopes, compasses, and GNSS is gathered) the preset application comprising a road condition construction, (Giannella [0042] wherein the information includes road conditions) a driving scene reconstruction, (Giannella [0042] wherein the information includes travel based on the navigation or historical data) … a vehicle dynamics modeling and simulation; (Giannella [0095-0099] wherein a historical model with pitch, roll, yaw, acceleration, and speed profiles are classified and used to update and monitor vehicle controls) if the preset stable driving condition is not met, acquiring the driving scene data and the driving behavior data at the preset sampling frequency. (Giannella [0151] [0156] wherein the hazard index determines the control condition of the vehicle, including if a stable condition is met or if it needs to be updated, such as increasing the triggering conditions when the weather is mild and sunny).
 
	Examiner notes the limitation “being a frequency which can meet demands of a preset application for acquiring2Application No. 17/251,168 Reply to Office Action Dated April 18, 2022driving scene data” is intended use and therefore does not receive patentable weight.  

	Giannella does not appear to disclose:

	and vehicle posture data, or and the driving behavior data comprises: gear position;  driving mode;  brake pedal opening degree; or  turn lamp status; battery power; steering wheel rotation angle; and accelerator opening degree; or a driver model construction, driving behavior analysis and learning,

	However, in the same field of endeavor of vehicle controls Lurie discloses:

	“and vehicle posture data” (Lurie [0120] [0125] wherein the vehicle includes an IMU using for vehicle measurements and posture information) and “steering wheel rotation angle;” (Lurie [0108] wherein the steering angle information is determined for the vehicle along with lateral acceleration)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle posture of Lurie with the vehicle system of Giannella because one of ordinary skill would have been motivated to make this modification in order to further improve the vehicle system’s ability to analyze data and control the vehicle by cooperating with an IMU (Lurie [0122]).

	Additionally, Giannella and Lurie do not appear to disclose:

	and the driving behavior data comprises: gear position;  driving mode;  brake pedal opening degree; or  turn lamp status; battery power; or and accelerator opening degree; or a driver model construction, driving behavior analysis and learning,

	However, in the same field of endeavor of vehicle controls Ricci discloses:

	“and the driving behavior data comprises: gear position; (Ricci [0302] [0304] wherein gear selection is determined) driving mode; (Ricci [0302] wherein a transmission setting is determined) brake pedal opening degree;” (Ricci [0302] wherein the brake pedal setting sensor is determined) and “turn lamp status; (Ricci [0374] wherein a turn signal communication is determined) battery power;” (Ricci [0301] wherein the battery state is determined) and “and accelerator opening degree;” (Ricci [0302] wherein the accelerator pedal angle is determined) and a driver model construction, (Ricci [0305] wherein interior sensors determine passenger health and information) a driving behavior analysis and learning, (Ricci [0744] wherein the vehicle determines and attempts to correct driving behavior such as distracted driving and controls the vehicle based on environmental conditions).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vehicle information and learning of Ricci with the vehicle system of Giannella and Lurie because one of ordinary skill would have been motivated to make this modification in order to allow for high levels of modification of a vehicle based on the driver and location settings of a vehicle improving safety of all parties involved (Ricci [0004] [0059-0060] [0116-0119]).

	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Giannella in view of Lurie and Ricci as applied to claim 35 above, and further in view of Noh (WIPO Translation Publication No. WO 2013/162161 A1 hereinafter “Noh”).

	Regarding claim 36 Giannella in view of Lurie and Ricci discloses all of the limitations of claim 35 and Giannella further discloses:

	The method according to claim 35, wherein the acquiring the driving scene data with a sensor comprises: … acquiring position data of the vehicle with a positioning module, (Giannella [0163] [0023] wherein physical, temporal, operational, and environmental information of the vehicle is shared) … 

	Giannella does not appear to disclose:

	acquiring image data of the surrounding environment of the vehicle with a camera, or and acquiring vehicle posture data of the vehicle with an inertial measurement unit, wherein the vehicle posture data comprises: an acceleration and an angular velocity of the vehicle in three coordinate axis directions in a three-dimensional coordinate system.

	However, in the same field of endeavor of vehicle controls Lurie discloses:

	“acquiring image data of the surrounding environment of the vehicle with a camera,” (Lurie [0028] wherein the environment information is acquired from a camera) and “and acquiring vehicle posture data of the vehicle with an inertial measurement unit,” (Lurie [0120] [0125] wherein the vehicle includes an IMU using for vehicle measurements and posture information) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the camera and IMU of Lurie with the vehicle system of Giannella because one of ordinary skill would have been motivated to make this modification in order to further improve the vehicle system’s ability to analyze and collect data and control the vehicle by cooperating with an IMU (Lurie [0091] [0122]).

	Additionally, Giannella in view of Lurie do not appear to disclose:

	wherein the vehicle posture data comprises: an acceleration and an angular velocity of the vehicle in three coordinate axis directions in a three-dimensional coordinate system.

	However, in the same field of endeavor of vehicle controls Noh discloses: 

	“wherein the vehicle posture data comprises: an acceleration and an angular velocity of the vehicle in three coordinate axis directions in a three-dimensional coordinate system.” (Noh translation page 4 1st full paragraph) 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the 3D vectors of Noh with the vehicle system of Giannella and Lurie because one of ordinary skill would have been motivated to make this modification in order to increase the accuracy of the vehicle information and in turn improve the accuracy and reliability of a vehicle image capturing system such as the camera in Lurie or the video in Giannella through tracking and manipulating a coordinate system of a vehicle (Noh translation pages 2-3, Advantageous-Effects section).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
 /JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664